Citation Nr: 1401862	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  11-10 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Paul, Minnesota


THE ISSUE

Entitlement to payment of Dependency and Indemnity Compensation (DIC) benefits from December 1, 2007 to March 1, 2010.


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1981 to January 1998.  The Veteran died in January 1998.  The appellant is his surviving spouse.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 decision of the RO Pension Management Center in St. Paul, Minnesota.

Virtual VA contains documents which are either duplicates of the evidence contained in the paper file or are not pertinent to the present appeal.  Presently, there are no documents uploaded onto the Veterans Benefits Management System.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant's DIC benefits were terminated effective December 2007 because the RO had not received the requisite VA Form 21-0537 Marital Status Questionnaire.  Benefits were reinstated in March 2010 because the appellant informed the RO that she had not remarried since the death of the Veteran; the appellant alleges she did not receive the necessary notice.

The RO denied the reinstatement of benefits for the dates in question, in part because the appellant did not respond to a 2007 pre-decision notice letter or the 2007 decision within one year.  But in 1999, the appellant sent in a change of address to VA - that change listed her address in Oklahoma.  All relevant 2007 correspondence was sent to a prior Colorado address.  Additionally, correspondence and reports of contact thereafter indicate an Indiana address.  Moreover, the appellant has stated that she might have been in Korea when the notice was sent.  Regardless, she denies receiving notice of the possibility of her DIC benefits being terminated.  The record also shows that she has more recently moved to Korea.  Remand is required to determine if the appellant received notice.

Accordingly, the case is REMANDED for the following action:

1. Conduct appropriate development and ascertain the appellant's moving history since the Veteran's death, to include requesting the dates from the appellant.  Specifically identify the time period(s) where she was residing in Colorado, Oklahoma, Indiana, and Korea after the death of the Veteran.  

2. If deemed necessary, resend to the appellant the VA Form 21-0537 Marital Status Questionnaire to the current correct mailing address of the appellant in Korea for the relevant time period.

3. Following receipt of the VA Form 21-0537 Marital Status Questionnaire (if applicable) and any additional argument or evidence submitted by the appellant, and after undertaking any other development deemed appropriate, reconsider whether VA should have reinstated DIC benefits from December 1, 2007 to March 1, 2010.  If any benefit sought is not granted, the appellant should be furnished with a supplemental statement of the case and afforded an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


